Title: To Benjamin Franklin from Antoine-François Prost de Royer, 7 January 1783
From: Prost de Royer, Antoine-François
To: Franklin, Benjamin


MonsieurLyon 7e. Janvier 1783
Je n’ai point oublié le bonheur que J’ai eu de vous voir à Paris et l’accueil que vous m’avez fait. J’ai lu avec transport les premieres loix que vous avez donné à La Pensilvanie, et c’est à ce double titre que j’ai l’honneur de vous faire hommage des deux premiers volumes du Dictionnaire de Jurisprudence et des arrets.
Je ne vous propose point, Monsieur, de lire en entier ces deux tomes: Les tables placées a la fin, vous indiqueront les matieres. Mais Il est des articles qui peuvent des à présent fixer votre curiosité.
Tels Sont en général l’article administration, qui n’avoit eté fait par aucun Juris consulte, et l’article accusation qui renferme tout le droit criminel.
Dans cet article accusation Il y a une notice interesante et neuve de la procedure criminelle de tous les etats de l’Europe et même de l’amerique unie.
Tome 2 page 414 vous trouverez la procedure criminelle de l’angleterre et page 419 la procedure de l’amerique unie dont la base est votre ouvrage. Vous y verrez de suite le proces de Zinger libraire de New york si bien deffendu par votre compatriote hamilton. Ce morceau ma paru d’autant plus interessant qu’il renferme un des germes de la revolution actuelle et de l’independance americaine. Je desire beaucoup que vous Soyez content de la traduction et de l’extraite, et de ce que J’ai dit de votre confederation.

Les mots acte et action me paroissent pouvoir encore fixer vos regards en ce qui concerne la Jurisprudence angloise page 662 et 693 du To. 2. J’y ai parlé avec franchise de la procedure civile angloise, qui certes ne vaut pas la criminelle.
Si Je desire une aprobation, Monsieur, c’est la votre. Vous avez donné a votre patrie la liberté et des Loix. Vous avez plus de droit que qui que ce soit de juger celles de tous les peuples, et les Juris consultes, qui, comme moi, rendent le service penible et delicat de les rassembler, de les comparer et de les évaluer.
S’il m’etoit permis de former encore un vœu, ce seroit celui de voir passer mon ouvrage à Philadelphie, de l’y voir accueilli et recherché par raport aux bons principes que J’ai taché d’y jetter sur la liberté, la sureté, la tranquillité et toutes les parties qui constituent la félicité publique dans la societé politique.
Je ne borne point, Monsieur, ma lettre à l’hommage de mon livre, permettez moi le desir de vous etre utile ici, d’avoir avec vous une correspondance suivie, et d’etre en quelque sorte a vos ordres pour tout ce qui peut dependre de mon personnel, de mon zele, et du desir que J’ai de mériter votre estime.
Je Suis avec respect Monsieur Votre tres humble et tres obeissant Serviteur
De Royergeneral des monnoïes, ancien Lieutenantgeneral de police, des academies deLyon et de Bordeaux et de Rome.
M. Franklin
 
Endorsed: De Royer 1783
